DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings filed on 5/6/2022 have been acknowledged and are accepted. 


Allowable Subject Matter
Claims 1-8,16,24-27,31,37,38 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest  prior art cited of record, CN102197257,  does not anticipate individually or teach in combination the following limitations: 

A luminaire comprising: at least one light-emitting diode (LED); a plurality of light-transmitting bodies; wherein each light-transmitting body of the plurality of light- transmitting bodies comprises: a first surface through which light from the at least one LED enters the light-transmitting body; a second surface through which the light exits the light-transmitting body; a core coupled to both the first surface and the second surface, such that light propagates through the core between the first surface and the second surface; and wherein, the first surface is situated on a first plane, the first plane having a lower elevation level relative to  a plane of the second surface with respect of a direction through which the light exits the light- transmitting body; wherein, a first light-transmitting body in the plurality of light-transmitting bodies is tessellated in relation to at least one second light-transmitting body in the plurality of light-transmitting bodies, the first light-transmitting body comprising a concealing portion that conceals a concealed portion of the first surface of the second light- transmitting body from view at an acute angle relative the normal vector of any of the second surfaces of the light- transmitting bodies of the plurality of light-transmitting bodies.
Regarding the subject matter of claim 1, the closest prior art cited of record does not anticipate individually or teach in combination the feature of a first light-transmitting body in the plurality of light-transmitting bodies is tessellated in relation to at least one second light-transmitting body in the plurality of light-transmitting bodies, the first light-transmitting body comprising a concealing portion that conceals a concealed portion of the first surface of the second light- transmitting body from view at an acute angle relative the normal vector of any of the second surfaces of the light- transmitting bodies of the plurality of light-transmitting bodies.

A luminaire comprising: at least one light-emitting diode (LED); a light-transmitting body; the light-transmitting body including: a first surface through which light from the at least one LED enters the light-transmitting body and is dispersed through reflection or re-direction to generate at least first and second light rays; a second surface through which light exits the light-transmitting body, the first surface situated on a first plane, the first plane having a lower elevation level relative to a plane of the second surface with respect of a direction through which the light exits the light-transmitting body; a core coupled to both a first surface and a second surface, such that the light can propagate between the first surface and the second surface; microstructures configured to redirect light incident in relation to at least one of the at least one first surface, the second surface, and the core; at least one opaque layer which blocks light incident thereto; wherein the first surface and the second surface include structural features that cause internal reflection whereby the first light rays propagate through the light-transmitting body, reflect off the first surface and exit the second surface directly, and the second light rays propagate through the light-transmitting body, reflect internally within the core and exit the second surface at a position proximate to the opaque surface; wherein at least one segment of the core covers at least one cavity in which the LED, the first surface and the opaque layer is contained, and wherein at least one segment of the second surface is disposed above said concealed segment of the core such that, the LED, the opaque layer, the plurality of first surfaces are concealed as the luminaire is electrically powered and is viewed from an acute angle relative the normal vector of the second surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875